             Case 2:20-cv-00966-NR Document 71 Filed 07/13/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                                  )   Civil Action
PRESIDENT, INC.; et al.,                             )
                                                     )
                 Plaintiffs,                         )
                                                     )   No.: 2-20-CV-966
        v.                                           )
                                                     )
KATHY BOOCKVAR; et al.,                              )
                                                     )
                 Defendants.                         )   Judge J. Nicholas Ranjan

 DEFENDANT WESTMORELAND COUNTY BOARD OF ELECTIONS’ RESPONSE
             IN OPPOSITION TO PLAINTIFFS’ MOTION FOR
A SPEEDY DECLARATORY JUDGMENT HEARING AND EXPEDITED DISCOVERY

        Defendant, Westmoreland County Board of Elections (“Westmoreland”), by and through

its undersigned counsel, files this response to Plaintiffs’ Motion for a Speedy Declaratory

Judgment Hearing and expedited Discovery (the “Motion”). Importantly, Westmoreland does not

take the position that a speedy resolution of this matter is unwarranted. In fact, Westmoreland

believes that it is critical that the Court bring this matter to a final resolution sufficiently in advance

of the November 3, 2020 election so that Westmoreland is able to ensure a fair and free process.

Nonetheless, the specific relief sought in Plaintiffs’ Motion is untenable. First, the respective

Plaintiffs’ standing to assert any or all of the claims raised in the Complaint filed in this matter are

questionable. Westmoreland anticipates that one or more of the Defendants will challenge certain

Plaintiffs’ standing in this matter. Without standing to assert a claim against Westmoreland, this

Court cannot entertain Plaintiffs’ requests for expedited discovery. Second, Federal Rule of Civil

Procedure 12(a) requires that the Court give a defendant no less than 21 days to respond to the

Complaint, depending on the method of service of the summons. Westmoreland is entitled to an

opportunity to engage counsel to represent it in this matter and develop a strategy to respond to

                                                    1
            Case 2:20-cv-00966-NR Document 71 Filed 07/13/20 Page 2 of 10




the claims. Third, Plaintiffs have not sufficiently specified the contents of their requests such that

they are reasonably tailored for expedited discovery. Further, Westmoreland is entitled to a

reasonable amount of time to review potentially responsive documents for privileged or

confidential information. Westmoreland may be subject to various standards and federal laws

which require it to protect the identity of individuals. Also, much of the information sought by

Plaintiffs from each County is currently being compiled and submitted to the Pennsylvania

Department of State (the “Department”). By law, the Department is to compile a report and release

it publicly at a date certain in the first week of August. Westmoreland should not be enforced to

expend resources lodging objections to written discovery and negotiating with Plaintiffs regarding

information that will soon enough be publicly available.

          Rather than grant the Plaintiffs’ Motion, which demands discovery unlimited in scope on

a truncated timeline that only works to the detriment of Defendants, Westmoreland suggests that

this Court set a scheduling conference to address any preliminary issues and discuss a plan for

limited expedited discovery, provided that all defendants have been served with process.

       A. Jurisdictional issues preclude this Court from engaging in expedited discovery.
          Before the Court can proceed to expedited discovery, it must address a basic jurisdictional

issue. “If a plaintiff lacks standing, the court lacks judicial power to entertain the claim presented.”

Gariano v. CSC Insurance Co., 845 F. Supp. 1074, 1077 (D.N.J. 1994). As stated in Paragraph 4

of the Complaint: “The right to vote includes not just the right to cast a ballot, but also the right to

have it fairly counted if it is validly cast. An individual’s right to vote is infringed if his or her vote

is cancelled by a fraudulent vote or diluted by a single person voting multiple times.” Complaint,

¶ 4.

          Standing is claim-specific. Plaintiffs here bring several claims solely under federal and

state constitutional provisions, namely, the First and Fourteenth Amendments to the United States’

                                                    2
          Case 2:20-cv-00966-NR Document 71 Filed 07/13/20 Page 3 of 10




Constitution, and the Equal Protection and the Free and Fair Election Clauses under the

Pennsylvania Constitution. In essence, Plaintiffs allege that various counties applied different

policies regarding voting by mail-in ballot and also prevented poll watchers from serving as poll

watchers outside of their county of residence and prevented poll watchers from participating in the

canvassing of mail-in ballots. Plaintiff the Trump Campaign, Inc. is the principal committee for

the reelection campaign of Donald J. Trump, and the Republican National Committee is the

political committee that leads the Republican Party (together, the “Organizational Plaintiffs”).

Complaint, ¶¶ 8, 13. The Complaint also names as Plaintiffs several individuals, candidates for

various elected offices and potential poll watchers, each of whom is a qualified elector in the

Commonwealth of Pennsylvania. Complaint, ¶¶ 9, 10, 11, 12, 14, 15. Plaintiffs Glen Thompson,

Mike Kelly, John Joyce, Guy Reschenthaler, Melanie Stringhill Patterson, Clayton David Show,

(together, the “Individual Plaintiffs”) reside in Centre, Butler, Blair, Washington and Fayette

counties. Id.

       The Complaint brings all claims on behalf of all Plaintiffs against all Defendants. There

are several issues regarding each Plaintiff’s standing to bring claims against each Defendant:

   •   A political campaign or candidate does not have standing under the First or Fourteenth

       Amendments with respect to equal access to the right to vote and only has standing to

       challenge conduct which prevents the candidate from appearing on the ballot. See Pierce

       v. Allegheny Cnty. Bd. of Elections, 324 F. Supp. 2d 684 (W.D. Pa. 2003).

   •   A national political committee likewise does not have standing under the First or

       Fourteenth Amendments with respect to equal access to the right to vote. Erfer v.

       Commonwealth, 794 A.2d 325, 330 (Pa. 2002), abrogated on other grounds, League of

       Women Voters v. Commonwealth, 178 A.3d 737 (Pa. 2018).



                                                3
          Case 2:20-cv-00966-NR Document 71 Filed 07/13/20 Page 4 of 10




        Moreover, there is no support for the notion that an elector has standing to seek an

injunction against a county board of elections in which the elector does not reside. The argument

under the First and Fourteenth Amendments is that the government entity acts against the

individual to dilute the voter’s voting power and disparately treats the voter with respect to the

voter’s rights. Only the county in which the voter resided had jurisdiction over the voter’s ballot.

Cf. Pierce v. Allegheny Cnty. Bd. of Elections, 324 F.Supp.2d 684 W.D. Pa. 2003) (plaintiff’s

injury traceable to board of election’s inconsistent application of policy in county where plaintiffs

were voters). Other counties’ policies do not apply to Plaintiffs who do not reside or vote there;

rather, it is the Plaintiff’s home county that applies a similar policy inconsistently and the state

which accepts and certifies of the statewide elections that allegedly dilutes Plaintiff’s vote. Id. (“A

state must impose uniform statewide standards in each county in order to protect the legality of a

citizen’s vote”) (emphasis added).

        That Plaintiffs do not have standing to challenge inconsistencies regarding counties in

which they are not electors is demonstrated by the notion that their claims are based solely on their

rights with respect to statewide application of the Election Code. There is no harm to the right to

vote or violation of the Equal Protection clause when different counties implement different

policies with respect to strictly local elections. Id. at 699. Notably, the Individual Plaintiffs seek to

regulate each county’s elections regardless of whether they are strictly local or statewide.

Individual Plaintiffs are not aggrieved by other counties’ conduct with respect to local elections in

which the Individual Plaintiffs’ cannot vote.

        Here, Plaintiffs seek to require the state and 67 different county boards of elections to

produce records generally regarding claims of voter fraud. Individual Plaintiffs make no specific




                                                   4
         Case 2:20-cv-00966-NR Document 71 Filed 07/13/20 Page 5 of 10




allegations that the counties in which they are electors (Blair, Washington, Butler, Fayette, or

Center) violated the Election Code or diluted the power of their votes.

       If any Plaintiff lacks standing, this Court lacks authority to order expedited discovery on

Plaintiffs’ behalf. Cf. Stein v. Boockvar, 2020 WL 2063470, *3 (E.D. Pa. Apr. 29, 2020) (noting

that court dismissed plaintiff’s first complaint and motion for preliminary injunction because of

“threshold defects” including plaintiff’s lack of standing). Thus, the Court should allow

Defendants an opportunity to fully develop these issues in an initial response to the Complaint via

Rule 12(b)(2) prior to authorizing expedited discovery.

   B. The Federal Rules of Civil Procedure do not authorize the Court to shorten
      Westmoreland’s time to file a responsive pleading to the Complaint in the manner
      sought by Plaintiffs.
       This Court should deny Plaintiff’s request to require that County file an answer to the

Complaint within 14 days of service of the summons. While rule 26(d) may allow a court to order

discovery prior to the Rule 26(f) conference, Rule 12(a) does not give such discretion to modify

the time to file a responsive pleading. Under Rule 12(a), a defendant is afforded 21 days to answer

a complaint if served by summons and 60 days if the defendant accepts service. That rule is set

“unless another time is specified by this rule or a federal statute.” Here, Plaintiff seeks an order

requiring Westmoreland to file an answer within fourteen days of service of the summons and

complaint. Defendants are entitled by Rule of Court to at least 21 days.

       Further, Plaintiffs’ blind conclusion that granting their request for expedited discovery will

not cause any prejudice is without merit. Granting the specific relief requested by Plaintiffs will

indeed cause significant prejudice and hardship to Westmoreland. Westmoreland will be

prejudiced in that Plaintiffs seek to limit the time under Fed. R. Civ. P. 12(a) that Westmoreland

has to gather information and to develop defenses before filing a responsive pleading. Plaintiffs

have had time to prepare their strategy and approach to this litigation, having initiated this action

                                                 5
         Case 2:20-cv-00966-NR Document 71 Filed 07/13/20 Page 6 of 10




when they were ready, and it is a basic tenant of this Court that Defendants be afforded with the

same opportunity.

   C. Plaintiffs have not sufficiently identified and limited their requests for expedited
      discovery.
       Notably, Plaintiffs have failed to attach copies of or provide the contents of the specific

requests they intend to issue to Westmoreland. Instead, they have identified 11 broad categories of

information they intend to seek. This is far from a limited approach. While Plaintiffs cite several

cases which refer to the Court’s general discretion to engage in expedited discovery once a plaintiff

has shown “good cause” to engage in such, they fail to acknowledge that when the Court does

exercise its discretion, it must implement protections for the party against whom discovery is

sought. Temple v. Novo Nordisk, Inc., 2016 WL 5691881, 2016 U.S. Dist. LEXIS 136719 (W.D.

Pa. Oct. 3, 2016) (while court granted expedited discovery, it required the parties to meet and

confer to determine the scope of expedited discovery); Malibu Media LLC v. Doe, 2015 U.S. Dist.

LEXIS 78912, 2015 WL 3795948 (M.D. Pa. June 18, 2015) (citing other districts who have

expressed concerns about the “unavoidable ex parte nature” of a request for expedited discovery

and thus incorporating protective limitations such that plaintiff could only serve a subpoena limited

to the issue of identifying the user of the assigned IP address).

       Plaintiffs cannot and should not be permitted to engage in unrestricted discovery on an

expedited basis. Philadelphia Newspapers, Inc. v. Gannett Satellite, 1998 WL 404820 (E.D. Pa.

July 15, 1998)      (“Without reasonable boundaries, the court will not order time-consuming

discovery before the period prescribed in Rule 26(d)”). Further, a “broadside not reasonably

tailored to the time constraints under which both parties must proceed or the specific issues that

will be determined at the [expedited] hearing” should be denied. Id. (quoting Irish Lesbian & Gay

Org. v. Giuliana, 918 F. Supp. 728, 730-31 (S.D.N.Y. 1996). Plaintiffs have only identified general


                                                  6
          Case 2:20-cv-00966-NR Document 71 Filed 07/13/20 Page 7 of 10




topics for discovery arguably related to their claims. Plaintiffs ask the Court to give them free reign

to cover these topics and then require Westmoreland to respond within a truncated timeline. Citing

general topics for discovery, however, does not provide any limitations on the scope—the number

of written requests, whether Plaintiffs will want to depose every employee or individual with

information related to those topics, whether Plaintiffs want all documents referring to certain

individuals or topics, the period of time to be covered, and the like. If Plaintiffs’ requests were

truly limited, Plaintiffs’ would have provided the specific language of the requests for information

for at least some of the intended discovery to the Court to offer some assurance of protection for

the Defendants.

   D. Requiring Westmoreland to identify and produce unspecified amounts of
      documents in a short period of time will cause undue hardship.
       The Motion indicates that Plaintiff intends to seek both written responses and production

of all non-privileged documents. Plaintiffs have indicated that they intend to seek discovery

“related to” multiple topics, some without temporal limitations, without indicating whether they

only seek information or also documents “relating to” those topics. Producing this information

could require extensive searching and manpower. Additionally, fourteen days is not a significant

amount of time to even ascertain the universe of documents that might be responsive to a request

and then review sample documents for potential privilege, including the attorney-client privilege

or withhold documents based on an ongoing criminal investigation, or redact information subject

to a privacy statute such as the Criminal History Records Information Act, 18 Pa. C.S.A. § 9125

et seq. (“CHRIA”), or the Driver Privacy Protection Act, 18 U.S.C. § 2721 et seq., (“DPPA”).

Westmoreland may need additional time to consult with federal and state agencies such as the

Pennsylvania Department of Transportation (“PENNDOT”) regarding Westmoreland’s

obligations to protect individual voter and driver records.


                                                  7
          Case 2:20-cv-00966-NR Document 71 Filed 07/13/20 Page 8 of 10




   E. Requiring Westmoreland to produce information that the Pennsylvania Department
      of State is required by law to make publicly available in the beginning of August is
      unreasonable and unnecessary.
       Moreover, much of what Plaintiff seeks through “expedited discovery” will be publicly

available on or before August 2, 2020 pursuant to 71 P.S. § 279.6, titled “Report on implementation

of 2020 general primary election.” Under subsection (c), [ANSWERING COUNTY] has until July

17, 2020 to compile and submit information to the Department. The Department is then required

to compile the information, issue a report to the Pennsylvania Senate State Government

Committee, and make the report publicly available on the Department’s website. The Department

must issue the report within 60 days of the primary election, or August 2, 2020. 71 P.S. §279.6.

Further, it is Westmoreland’s understanding that one or more of the Individual Plaintiffs have

submitted Right-to-Know Law requests to one or more the Defendants to obtain the same

information referenced in the Motion.

       To require Westmoreland to review, object, and respond to detailed written requests from

Plaintiffs before the Department makes this information publicly available as required by law is

an unnecessary expense and thus a hardship. A party responding to discovery is typically not

required to put that information in a format suitable to the requesting party where the information

is otherwise already accessible. To require Westmoreland to draft written responses to requests,

which Westmoreland will need to do to preserve any objections to Plaintiffs yet-to-be-disclosed

requests, just to have the information released publicly, is a waste of Westmoreland’s time and

judicial resources. Additionally, requiring the relief sought will cause undue hardship in that it will

divert the County Defendants and the Department’s manpower resources from its obligations to

the public under 71 P.S. §279.6.




                                                  8
         Case 2:20-cv-00966-NR Document 71 Filed 07/13/20 Page 9 of 10




   F. The requests in Plaintiffs’ Motion should be denied.
       For the reasons set forth in this Response, Westmoreland requests that this Court deny

Plaintiffs’ Motion for Speedy Declaratory Judgment Hearing and Expedited Discovery. In the

alternative, Westmoreland respectfully requests that this Court set a conference with all parties

and the Court to discuss a swift, but reasonable timeline to address the issues in this matter.



                                              Respectfully Submitted
July 13, 2020
                                              Office of the Solicitor of Westmoreland County
                                              /s/ David A. Regoli, Esquire
                                              PA ID# 61970

                                              2 North Main Street, 1st Floor
                                              Greensburg, PA 15601

                                              dregoli@co.westmoreland.pa.us




                                                  9
         Case 2:20-cv-00966-NR Document 71 Filed 07/13/20 Page 10 of 10




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this day, a true and correct copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all registered parties by operation of the

Court’s electronic filing system or by first-class mail, as indicated below:


                                                Respectfully Submitted,

July 13, 2020

                                                Office of the Solicitor of Westmoreland County
                                                /s/ David A. Regoli, Esquire
                                                PA ID# 61970

                                                2 North Main Street, 1st Floor
                                                Greensburg, PA 15601

                                                dregoli@co.westmoreland.pa.us
